Reynolds, J.
Appeal by the alleged employer from a decision of the Unemployment Insurance Appeal Board holding that two of appellant’s salesmen were employees and not independent contractors for the period January 1,1957 through March 31,1962 and assessing appellant additional contributions for that period. The question of the existence of an employment relationship is factual and thus it is only where we can say as a matter of law that such relationship does not exist that interference with the board’s determination is warranted (e.g., Matter of Morton [Miller], 284 N. Y. 167). Considering the relationship evidenced in the instant record and particularly the appellant’s control and supervision of the activities of the alleged employees in addition to the other indicia of employment status proven, there is no basis to disturb the board’s evaluation of the ease (Matter of Feuerbach v. Fuller Brush Co., 16 N Y 2d 582; Matter of Gordon v. New York Life Ins. Co., 300 N. Y. 652; Matter of Alson Sanitronic Corp. [Catherwood], 27 A D 2d 624). Decision affirmed, with costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Reynolds, J.